Citation Nr: 0304382	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs death benefits.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the appellant's claim for 
entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death benefits.  
 

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The Unites States Department of the Army certified in 
March 1997 that the appellant's deceased husband had no 
service as a member of the Philippine Commonwealth Army or 
with the recognized guerrillas in the service of the United 
States Armed Forces.  


CONCLUSION OF LAW

The appellant's deceased husband lacks qualifying service 
with the United States Armed Forces, and the appellant is 
thus not eligible for VA death benefits.  38 U.S.C.A. §§ 101, 
107, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.3, 3.6, 3.8, 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  
A review of the record reveals that the RO notified the 
appellant of the evidence necessary to substantiate her claim 
in notices posted to her in May 1997 and February 2002, and 
in a Statement of the Case in August 2002.  In accordance 
with standard operating procedure, the RO sought to verify 
whether the appellant's deceased husband had qualifying 
service with the United States Armed Forces with the 
responsible office for making these determinations (United 
States Army Reserve Personnel Center) in October 1996.  The 
RO provided the appellant with all applicable laws and 
regulations relevant to her claim that her deceased husband 
had qualifying military service with the United States Armed 
Forces in the August 2002 Statement of the Case.  The 
appellant submitted certain evidence but she has not 
indicated, nor does the evidence on file suggest that there 
is any additional evidence relevant to her claim which is 
uncollected for review.  

Absent the required certification of service from the United 
States Service Department, which is determinative as a 
threshold matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the appellant's claim.  See 38 C.F.R. 
§ 3.159(d).  Nor, in the context of the law that applies to 
this case, is there any indication in the record that there 
is any evidence that could substantiate the claim that has 
not been obtained.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

In addition, the RO took the appropriate steps to attempt to 
verify the appellant's deceased spouse's alleged period of 
active service.  As discussed below, no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West Supp. 2002).  Therefore, any 
deficiency in notice to the appellant  as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Finally, the appellant has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces.  38 C.F.R. § 3.6.  "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force, or 
Coast Guard, and includes Reserve components.  38 C.F.R. 
§ 3.1.  

Service in the Philippines Scouts (except that described in 
the next paragraph), the Insular Force of the Navy, Samoan 
Native Guard, and Samoan Native Band of the Navy is included 
for pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.8(a).  
Service of persons enlisted under Section 14, Public Law 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation, and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Public Law 190 
as it constituted the sole authority for such enlistments 
during that period.  38 C.F.R. § 3.8(b).  

Under the applicable law, service in the New Philippine 
Scouts under Section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 shall not be deemed to have been 
active military, naval or air service with the purposes of 
any laws administered by VA except with respect to certain 
contracts of National Service Life Insurance, the Missing 
Person's Act, compensation for service-connected disability 
or death, dependency and indemnity compensation and burial 
benefits.  38 U.S.C.A. § 107.  

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or Certificate of Discharge, with 
verification from the appropriate service department under 
the following conditions:  (1)  The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the U. S. Armed Forces."  Id.  See also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).  

Analysis:  The appellant and her deceased husband were 
married in October 1981, and apparently remained married 
until her husband's death in November 1995.  

The appellant submitted certain documents in support of her 
claim that her deceased husband had qualifying active service 
with the United States Armed Forces.  Included was a 
certification from the General Headquarters of the Armed 
Forces of the Philippines, dated in August 1994, indicating 
that the veteran's deceased husband served with "C" Company, 
USAFIP (F-23), from October 1944 to November 1945.  Also 
submitted was a Processing Affidavit from October 1945, 
indicating that the appellant's deceased husband was called 
to active duty in October 1944 and was processed for 
discharge in October 1945.  

In October 1996, the RO requested the appropriate department 
of the United States Department of the Army, the United 
States Army Reserve Personnel Center, to verify the 
appellant's deceased husband's military service.  In March 
1997, the United States Army Reserve Personnel Center 
certified that this individual had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States.  

Certifications submitted by the appellant were prepared and 
issued by Philippine agencies and cannot be accepted as proof 
of military service with the United States Armed Forces.  The 
United States Court of Appeals for Veterans Claims (Court) 
has firmly held that findings by the United States Service 
Department verifying an individual's military service "are 
binding on VA for purposes of establishing service in the U. 
S. Armed Forces."  Dacoron v. Brown, 4 Vet. App. 115 (1993); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Accordingly, the Board finds that basic eligibility for VA 
death benefits is not established.  38 U.S.C.A. § 101(2); 38 
C.F.R. §§ 3.1, 3.8, 3.203.  The appeal is therefore denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 
261, 265 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).
 








ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

